DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 5/31/2018.  Claims 2-8, 10, 13 and 14 are amended and claim 20 is new as per applicant’s amendment dated 3/01/2021.  Claims 1-20 are rejected.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are moot because the arguments do not apply to the references as combined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

	Such claim limitation(s) is/are: 
	In claim 1
	“A system for storing data, comprising: a server; 
a de-duplication signature processor configured to operate on the server and to generate a de-duplication signature for a data block; and

wherein the server is configured to access a storage array over a network, to transmit the de-duplication signature to the storage array, and to receive a response from the storage array as a function of the de-duplication signature”.


	In claim 2
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array and to functionally interact with the de-duplication signature processor and wherein the server is configured to generate the de-duplication signature for the data block as a function of a size of the data block”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include the algorithm required to generate a “de-duplication signature”.

	In claim 3
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array and to determine whether a de-duplication signature processor is present at the server and to provide data identifying a de-duplication algorithm to the de-duplication signature processor if it is determined to be present, and to otherwise use legacy de-duplication processing”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include a “de-duplication algorithm” as required to generate a “de-duplication signature”.

	In claim 4
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array and to receive data identifying a de-duplication algorithm from the de-duplication signature processor, to determine whether the de-duplication algorithm is supported by the storage array and to generate a response to the de-duplication signature processor”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include a “de-duplication algorithm” as required to generate a “de-duplication signature”.

	In claim 5
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the de-duplication signature processor”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include the necessary algorithm to generate “compression control data” as required by the claim.

	In claim 6
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate 
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include the necessary algorithm to generate “de-duplication statistics” as required by the claim.

	In claim 7
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive control data for the de-duplication signature processor to cause or prevent transmission of data associated with the de-duplication signature to distributed de-duplication processors”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include the necessary algorithm to generate “control data” as required by the claim.

	In claim 8
	“The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive the de-duplication signature and to compare the de-duplication signature to stored de-duplication signatures in response to a background function performed by a multi-path input/output layer of the server”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  

	“wherein the de-duplication interface is configured to receive data associated with the de-duplication signature and to compare the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include a “de-duplication algorithm” as required to generate a “de-duplication signature”.

	In claim 10
	“The system of claim 1 wherein the server further comprises a compression system for determining whether the data block has already been stored in a storage array and for compressing data associated with the de-duplication signature and for transmitting the compressed data for storage at the storage array if it has been determined that the data block has not already been stored in the storage array”.
	The equivalent means is the “integrated circuit” of applicant’s specification at 0074.  The specification does not include a “de-duplication algorithm” as required to generate a “de-duplication signature”.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 5 recites: “The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the de-duplication signature processor”.  The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the claim language and provide specific citations from which the limitation finds support.  If support cannot be found the limitation must be canceled from the claims.  

	Claim 6 recites “The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate de-duplication statistics associated with the application to control a mode of operation of the application”. The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the claim language and provide specific citations from which the limitation finds support.  If support cannot be found the limitation must be canceled from the claims.  

	Claim 7 recites “The system of claim 1 further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive control data for the de-duplication signature processor to cause or prevent transmission of data associated with the de-duplication signature to distributed de-duplication processors”.  The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the claim language and provide specific citations from which the limitation finds support.  If support cannot be found the limitation must be canceled from the claims.

	Claim 14 recites “generating responsive control data for the de-duplication signature processor to generate a de-duplication signature for the data block and to transmit the data block to the server”. The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the claim language and 

	Claim 20 recites “generating two or more de-duplication signatures for a data block at a server as a function of a size of the data block; transmitting the two or more de-duplication signatures to a storage array over a network; and receiving a response from the storage array as a function of the two or more de-duplication signatures”.
The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the claim language and provide specific citations from which the limitation finds support.  If support cannot be found the limitation must be canceled from the claims.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 2 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 3 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 3 recites a “de-duplication algorithm” however the algorithm is not disclosed in the specification, see 0047.  Therefore, the claim as recited is indefinite.  
	Claim 4 recites a “de-duplication algorithm” however the algorithm is not disclosed in the specification, see 0047.  Therefore, the claim as recited is indefinite.  

	Claim 6 recites “de-duplication statistics” however the disclosure does not include an algorithm by which to generate such statistics, therefore one cannot discern to what specific statistics the claim is directed.  
	Claim 7 recites “control data” however the disclosure does not include any such control data, therefore one cannot discern to what the claim is directed.  
	Claim 9 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 10 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 11 recites a “de-duplication signature” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	Claim 12 recites a “de-duplication algorithm” however the algorithm is not disclosed in the specification, see 0047.  Therefore, the claim as recited is indefinite.  
	Claim 20 recites “de-duplication signatures” however the algorithm for the signature is not found in the specification, see 0046.  Therefore, the claim as recited is indefinite.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) a server, a de-duplication signature processor to generate a signature and transmitting by the server the de-duplication signature to a storage array and receiving a response from the storage array.
	The limitation of generating a signature, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites a server and a storage array.
	The server and storage array are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a server and a storage array amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	With respect to the steps of transmitting the de-duplication signature and receiving a response, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality to be well understood, routine and conventional, see MPEP 2106.05(d)(II), “storing and retrieving information from memory”.  
 	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	Claim 2 is directed toward generating the de-duplication signature for a data block as a function of a size of the data block and can be performed mentally.  The limitation does not transform the abstract idea into a practical application.
	Claim 3 is directed toward determining whether a de-duplication signature processor is present at the server and does not transform the abstract idea into a practical application.

Claim 5 is directed toward receiving data and generating data which is extra-solution activity and does not transform the abstract idea into a practical application.
Claim 6 is directed toward receiving data and generating statistics which is extra-solution activity and does not transform the abstract idea into a practical application.
Claim 7 is directed toward receiving data and generating data which is extra-solution activity and does not transform the abstract idea into a practical application.
Claim 8 is directed toward receiving de-duplication signatures and comparing the de-duplication signatures which is a mental process and does not transform the abstract idea into a practical application.
	Claim 9 is directed toward receiving and comparing data which is a mental process and does not transform the abstract idea into a practical application.
	Claim 10 is directed toward determining whether a data block has already been stored, compressing data and transmitting the compressed data which are described at a high level of generality and do not transform the abstract idea into a practical application.
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 12 is directed toward receiving and identifying data which is a mental process and does not transform the abstract idea into a practical application.

	Claim 14 is directed toward receiving data and generating data which is recited at a high level of generality does not transform the abstract idea into a practical application.
Claim 15 is directed toward receiving data and generating statistics which is extra-solution activity and does not transform the abstract idea into a practical application.
Claim 16 is directed toward receiving data and generating data which is extra-solution activity and does not transform the abstract idea into a practical application.
Claim 17 is directed toward receiving and comparing data which is a mental process and does not transform the abstract idea into a practical application.  
Claim 18 is directed toward receiving and comparing data which is a mental process and does not transform the abstract idea into a practical application.  
	Claim 19 is directed toward compressing data and transmitting the compressed data which are described at a high level of generality and do not transform the abstract idea into a practical application.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) generating two or more de-duplication signatures at a server, transmitting the de-duplication signatures to a storage array and receiving a response from the storage array.  

	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites a server and a storage array.
	The server and storage array are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a server and a storage array amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	With respect to the steps of transmitting the de-duplication signature and receiving a response, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality to be well understood, routine and 
 	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Periyagaram et al. (Patent Application Publication 2010/0088296; hereinafter referred to as Periyagaram).

	As per claim 1, Periyagaram discloses a system for storing data, comprising:
a server [Periyagaram, storage manager (0036) which may be a storage server (0024, 54)].

a de-duplication signature processor configured to operate on the server and to generate a de-duplication signature for a data block [Periyagaram, a fingerprint (signature) may be generated using block size hashing (0035) based on a signal from the storage manager (0036) which may be a storage server (0024, 54)].

wherein the server is configured to access a storage array over a network, to transmit the de-duplication signature to the storage array, and to receive a response from the storage array as a function of the de-duplication signature [Periyagaram, fingerprints are compared with the fingerprint database to determine duplicates (0039), the storage 

	As per claim 2, Periyagaram discloses the system of claim 1 as noted above and further discloses further comprising a de-duplication interface configured to operate on the storage array and to functionally interact with the de-duplication signature processor and wherein the server is configured to generate the de-duplication signature for the data block as a function of a size of the data block [Periyagaram, a fingerprint (signature) may be generated using block size hashing (0035) based on a signal from the storage manager (0036) which may be a storage server (0024, 54)].

	As per claim 3, Periyagaram discloses the system of claim 1 as noted above and further discloses further comprising a de-duplication interface configured to operate on the storage array and to determine whether a de-duplication signature processor is present at the server and to provide data identifying a de-duplication algorithm to the de-duplication signature processor if it is determined to be present, and to otherwise use legacy de-duplication processing [Periyagaram, a fingerprint (signature) may be generated using block size hashing (0035) based on a signal from the storage manager (0036) which may be a storage server (0024, 54)].



	As per claim 11, Periyagaram discloses a method for storing data, comprising:
generating a de-duplication signature for a data block at a server [Periyagaram, a fingerprint (signature) may be generated using block size hashing (0035) based on a signal from the storage manager (0036) which may be a storage server (0024, 54)].

transmitting the de-duplication signature to a storage array over a network Periyagaram, fingerprints are compared with the fingerprint database to determine duplicates (0039)].

receiving a response from the storage array as a function of the de-duplication signature [Periyagaram, the storage server stores data over the network in mass storage, Fig. 10 (0062), a byte by byte comparison of chunks is performed followed by coalescing of duplicate chunks (in mass storage) and the fingerprint manager copies all fingerprint entries that survive coalescing (at storage manager, see Fig 2) (0040)].

	As per claim 12, Periyagaram discloses the method of claim 11 as noted above and further discloses further comprising providing data identifying a de-duplication algorithm to the de-duplication signature processor [Periyagaram, the fingerprint manager copies all finger print entries to the fingerprint database (0040)].







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyagaram et al. (Patent Application Publication 2010/0088296; hereinafter referred to as Periyagaram).in view of Fu et al. (“AA-Dedupe: An Application-Aware Source Deduplication Approach for Cloud Backup Services in the Personal Computing Environment”, 2011; hereinafter referred to as Fu).

	As per claim 5, Periyagaram discloses the system of claim 1 as noted above.
	Periyagaram does not explicitly disclose further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the de-duplication signature processor.
	However, Fu teaches further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive compression control data for the de-duplication signature processor [Fu, a hash value is calculated for each deduplicated chunk stored on the cloud, the hash algorithm is based on file type, the chunk fingerprints are classified by application (page 116-117, E. Application-aware index structure)].


	As per claim 6, Periyagaram discloses the system of claim 1 as noted above.
	Periyagaram does not explicitly disclose further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate de-duplication statistics associated with the application to control a mode of operation of the application.
	However, Fu teaches further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate de-duplication statistics associated with the application to control a mode of operation of the application [Fu, statistics were gathered from distributed files on diverse computing 
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of controlling deduplication processing and storage according to applications, thereby allowing parallel processing of data from different applications simultaneously as taught by Fu (page 115, left col.).


	As per claim 7, Periyagaram discloses the system of claim 1 as noted above.
	Periyagaram does not explicitly disclose further comprising a de-duplication interface configured to operate on the storage array, to receive data identifying an application and to generate responsive control data for the de-duplication signature processor to cause or prevent transmission of data associated with the de-duplication signature to distributed de-duplication processors.

	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of controlling deduplication processing and storage according to applications, thereby allowing parallel processing of data from different applications simultaneously as taught by Fu (page 115, left col.).

	As per claim 8, Periyagaram discloses the system of claim 1 as noted above.

	However, Fu teaches further comprising a de-duplication interface configured to operate on the storage array, to receive the de-duplication signature and to compare the de-duplication signature to stored de-duplication signatures in response to a background function performed by a multi-path input/output layer of the server [Fu, a hash (control data) is generated for data to be stored when the hash matches an index the data chunk is already stored and the incoming data is redundant and may be deduplicated, the index includes an application classification (page 116-117, E. Application-aware index structure), processes may run in the background (page 117, F. Container management)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one 

	As per claim 9, Periyagaram and Fu in combination teach the system of claim 8 as noted above and further teach wherein the de-duplication interface is configured to receive data associated with the de-duplication signature and to compare the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures [Fu, file type information may be compared (page 117, E. Application-aware index structure)].

	As per claim 14, Periyagaram discloses the method of claim 11 as noted above.
	Periyagaram does not explicitly disclose: receiving data identifying an application at a de-duplication interface configured to operate on the storage array; and generating responsive control data for the de-duplication signature processor to generate a de-duplication signature for the data block and to transmit the data block to the server.
	However, Fu teaches receiving data identifying an application at a de-duplication interface configured to operate on the storage array [Fu, an intelligent chunker using an application aware chunking strategy (page 116, A. An Architectural Overview)].

generating responsive control data for the de-duplication signature processor to generate a de-duplication signature for the data block and to transmit the data block to 
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of controlling deduplication processing and storage according to applications, thereby allowing parallel processing of data from different applications simultaneously as taught by Fu (page 115, left col.).

	As per claim 15, Periyagaram discloses the method of claim 11 as noted above.
	Periyagaram does not explicitly disclose: further comprising: receiving data identifying an application at a de-duplication interface configured to operate on the storage array; and generating statistics associated with the application.


generating statistics associated with the application [Fu, statistics were gathered from distributed files on diverse computing platforms which showed the relationship between file size and storage space (page 114, C. Motivational Observations)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of controlling deduplication processing and storage according to applications, thereby allowing parallel processing of data from different applications simultaneously as taught by Fu (page 115, left col.).


	As per claim 16, Periyagaram discloses the method of claim 11 as noted above.

	However, Fu teaches further comprising: receiving data identifying an application at a de-duplication interface configured to operate on the storage array [Fu, an intelligent chunker using an application aware chunking strategy (page 116, A. An Architectural Overview)].

generating responsive control data for the de-duplication signature processor to cause or prevent transmission of data associated with the de-duplication signature [Fu, a hash (control data) is generated for data to be stored when the hash matches an index the data chunk is already stored and the incoming data is redundant and may be deduplicated, the index includes an application classification (page 116-117, E. Application-aware index structure)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The application related method of indexing chunks as taught by Fu could have been combined with the deduplication system as taught by Periyagaram to provide a method of controlling deduplication processing and storage data based on source applications.    All the claimed elements were known in the prior art and one skilled in the art could 

	As per claim 17, Periyagaram discloses the method of claim 11 as noted above.
	Periyagaram does not explicitly disclose: further comprising: receiving the de-duplication signature at a de-duplication interface configured to operate on the storage array; and comparing the de-duplication signature to stored de-duplication signatures.
	However, Fu teaches further comprising: receiving the de-duplication signature at a de-duplication interface configured to operate on the storage array [Fu, an intelligent chunker using an application aware chunking strategy (page 116, A. An Architectural Overview)].
comparing the de-duplication signature to stored de-duplication signatures [Fu, a hash (control data) is generated for data to be stored when the hash matches an index the data chunk is already stored and the incoming data is redundant and may be deduplicated, the index includes an application classification (page 116-117, E. Application-aware index structure)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Fu teaches indexing chunks based on the source application which generates the chunk prior to storing.  The 

	As per claim 18, Periyagaram  and Fu in combination teach the method of claim 17 as noted above and further teach further comprising: receiving data associated with the de-duplication signature at the de-duplication interface [Fu, an intelligent chunker using an application aware chunking strategy (page 116, A. An Architectural Overview)].
comparing the data to stored data to determine whether the de-duplication signature correctly matches one of the stored de-duplication signatures [Fu, file type information may be compared (page 117, E. Application-aware index structure)].

Claims 10 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyagaram et al. (Patent Application Publication 2010/0088296; hereinafter referred to as Periyagaram).in view of Harnik et al. (U.S. Patent 9,916,320; hereinafter referred to as Harnik).

	As per claim 10, Periyagaram discloses the system of claim 1 as noted above.
	Periyagaram does not explicitly disclose wherein the server further comprises a compression system for determining whether the data block has already been stored in a storage array and for compressing data associated with the de-duplication signature and for transmitting the compressed data for storage at the storage array if it has been determined that the data block has not already been stored in the storage array.
	However Harnik teaches wherein the server further comprises a compression system for determining whether the data block has already been stored in a storage array and for compressing data associated with the de-duplication signature and for transmitting the compressed data for storage at the storage array if it has been determined that the data block has not already been stored in the storage array.
[Harnik, a hash fingerprint is calculated for a received entity when the calculated fingerprint does not match stored fingerprints a compressibility for the received entity is determined (col. 6, lines 7-19) the received entity may be compressed (col. 6, lines 41-46), the compressed received entity may be stored (col. 7, lines 38-48)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Harnik teaches compressing received data prior to storing.  The data compression as taught by Harnik could have 

 	As per claim 19, Periyagaram discloses the method of claim 11 as noted above.
	Periyagaram does not explicitly disclose compressing data associated with the de-duplication signature at the server; and transmitting the compressed data for storage at the storage array.
	However, Harnik teaches compressing data associated with the de-duplication signature at the server; and transmitting the compressed data for storage at the storage array [Harnik, a hash fingerprint is calculated for a received entity when the calculated fingerprint does not match stored fingerprints a compressibility for the received entity is determined (col. 6, lines 7-19) the received entity may be compressed (col. 6, lines 41-46), the compressed received entity may be stored (col. 7, lines 38-48)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Harnik teaches compressing received data prior to storing.  The data compression as taught by Harnik could have been combined with the deduplication system as taught by Periyagaram to provide a method of compressing data to be stored.  All the claimed elements were known in the .





Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyagaram et al. (Patent Application Publication 2010/0088296; hereinafter referred to as Periyagaram).in view of Herness et al. (Patent Application Publication 2009/0150344; hereinafter referred to as Herness).

	As per claim 13, Periyagaram discloses the method of claim 11 as noted above.
	Periyagaram does not explicitly disclose: further comprising selecting a de-duplication algorithm from a list at a de-duplication interface configured to operate on the storage array.
	However, Herness teaches further comprising selecting a de-duplication algorithm from a list at a de-duplication interface configured to operate on the storage array [Herness, a list of algorithms may be returned to a user (0013), a matching algorithm may be presented for a user to select (0040-41)].
	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  Harness teaches selecting an algorithm from a list.  The algorithm selection as taught by Harness could have been combined with the deduplication system as taught by Periyagaram to provide a method of selecting algorithms for signature generation.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of selecting algorithms for signature generation, thereby increasing user satisfaction.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyagaram et al. (Patent Application Publication 2010/0088296; hereinafter referred to as Periyagaram).in view of O’Hare et al. (Patent Application Publication 2019/0340262; hereinafter referred to as O’Hare).

	As per claim 20, Periyagaram discloses a method for storing data, comprising:
generating 
transmitting the 
receiving a response from the storage array as a function of the 
	Periyagaram does not explicitly disclose: generating two or more de-duplication signatures 


	However, O’Hare teaches generating two or more de-duplication signatures


	Periyagaram discloses a distributed system for deduplication which includes a server and storage devices connected over a network.  O’Hare teaches generating a plurality of hashes/signatures for a chunk/block to determine if a block is a duplicate.  The multiple signature calculation as taught by O’Hare could have been combined with the deduplication system as taught by Periyagaram to provide a method of generating a plurality of signatures for de-duplication data.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date.  One would have been motivated to combine the teachings to provide a method of generating a plurality of signatures for de-duplication data, thereby increasing user satisfaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.